





SUBSCRIPTION AGREEMENT
 
    
This Subscription Agreement (this “Agreement”), dated April 16, 2018, is being
delivered to Andrew Burish (the “Subscriber”) in connection with his investment
in the securities of Sonic Foundry, Inc. a Maryland corporation (“Sonic
Foundry”).  Sonic Foundry is issuing up to 232,558 units (the “Units”) at a
purchase price of $ 2.15 per Unit (the “Purchase Price”) with each Unit
consisting of (i) one share (the “Shares”) of Sonic Foundry’s common stock, par
value $0.001 per share, (the “Common Stock”), and (ii) a warrant which expires
on April 16, 2025, in the form attached hereto as Exhibit A (the “Warrant”) to
purchase one (1) share of Common Stock (the “Warrant Shares”) at an exercise
price of $2.50 per share.  For purposes of this Agreement, the term “Securities”
shall refer to the Common Stock, the Warrants, and the Warrant Shares.


  
This Subscription Agreement is on the terms and conditions set forth below.


1.           SUBSCRIPTION AND PURCHASE PRICE
 
(a)           Subscription.  Subject to the conditions set forth in Section 2
hereof, the Subscriber hereby subscribes for and agrees to purchase 232,558
Units on the terms and conditions described herein.
 
(b)         Purchase of Units.  The Subscriber understands and acknowledges that
the purchase price to be remitted to Sonic Foundry in exchange for the Units
shall be set at $2.15 per Unit, for an aggregate purchase price of $500,000.00
(the “Aggregate Purchase Price”) for 232,558 Units. The Subscriber’s delivery of
this Agreement to Sonic Foundry shall be accompanied by payment for the Units
subscribed for hereunder, payable in United States Dollars, by wire transfer of
immediately available funds delivered to Sonic Foundry.  The Subscriber
understands and agrees that, subject to Section 2 and applicable laws, by
executing this Agreement, it is entering into a binding agreement.




  2.           ACCEPTANCE AND CLOSING PROCEDURES
 
(a)           Acceptance. Subject to full, faithful and punctual performance and
discharge by Sonic Foundry of all of its duties, obligations and
responsibilities as set forth in this Agreement, the Subscriber shall be legally
bound to purchase the Units described herein pursuant to the terms and
conditions set forth in this Agreement.  
 
(b)           Closing.  The closing of the purchase and sale of the Units
hereunder (the “Closing”) shall take place at such time and place as determined
by Sonic Foundry.  The Closing shall take place as soon as practicable following
the execution of this Agreement. The Shares and the Warrants purchased by the
Subscriber will be delivery promptly following the Closing Date of the Offering.




3.           THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Subscriber, hereby acknowledges, agrees with and represents, warrants and
covenants to Sonic Foundry, as follows:
 
(a)           The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber, except as may be limited by bankruptcy, reorganization, insolvency,
moratorium and similar laws of general application relating to or affecting the
enforcement of rights of creditors, and except as enforceability of the
obligations hereunder are subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or law).
 
(b)          The Subscriber represents and warrants to Sonic Foundry and its
affiliates as follows            


(i)           The Subscriber is acquiring the Units solely for the Subscriber’s
own beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Units.
 
(ii)           The Subscriber (together with his Advisors, if any) has received
all documents requested by the Subscriber, if any, and has carefully reviewed
them and understands the information contained therein, prior to the execution
of this Agreement.







--------------------------------------------------------------------------------







(c)     The Subscriber understands that none of the Securities have been
registered under the Securities Act of 1933 (the “Securities Act”), the
securities laws of any state or the securities laws of any other jurisdiction,
nor is such registration contemplated.
    
(d)     The Subscriber (i) will not transfer, deliver or assign any of the
Securities, or any interest therein, except in accordance with state and federal
securities laws and (ii) is acquiring the Securities to be acquired hereunder
for the Subscriber’s own account for investment purposes only and not with a
view to assignment, resale or distribution. The Subscriber will not transfer the
Securities unless such Securities are registered under the Securities Act and
applicable state securities laws or the transfer is exempt therefrom. The
Subscriber understands that Sonic Foundry is making no representation as to the
availability of Rule 144 under the Securities Act or any other exemption from
registration.


(e)           The Subscriber has carefully considered the potential risks
relating to Sonic Foundry and a purchase of the Units, and fully understands
that the Units are a speculative investment that involve a high degree of risk
of loss of the Subscriber’s entire investment.


(f)           No oral or written representations or warranties have been made,
or information furnished, to the Subscriber or his Advisors, if any, by Sonic
Foundry or any of its officers, employees, agents, sub-agents, affiliates,
advisors or subsidiaries in connection with the purchase of the Units hereby,
other than any representations of Sonic Foundry contained herein, and in
subscribing for the Units the Subscriber is not relying upon any representations
other than those contained herein.


(g)           The Subscriber is not relying on Sonic Foundry or any of its
employees, agents, sub-agents or advisors with respect to the legal, tax,
economic and related considerations involved in this investment. The Subscriber
has relied on the advice of, or has consulted with, only his Advisors. 


(h)           In making the decision to invest in the Securities, the Subscriber
has retained, or has had the opportunity to retain, at his own expense, and
relied upon appropriate professional advice regarding the investment, tax and
legal merits and consequences of this Agreement and the purchase of the Units
hereunder.  The Subscriber disclaims reliance on any statements made or
information provided by any officer, director, or employee of Sonic Foundry.


(i)           The Subscriber has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby.
 
 
 4.           SONIC FOUNDRY’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Sonic Foundry hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:
 
(a) Organization and Qualification.  Sonic Foundry is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation.  All actions on the part of Sonic Foundry and its officers and
directors necessary for the authorization, execution, delivery and performance
of this Agreement, the consummation of the transactions contemplated hereby, and
the performance of all of Sonic Foundry's obligations under this Agreement, have
been taken or will be taken prior to the Closing.  This Agreement has been duly
executed and delivered by Sonic Foundry, and this Agreement is a legal, valid
and binding obligation of Sonic Foundry, enforceable against Sonic Foundry in
accordance with its terms, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).
 
(b)           The Shares and the Issuance of the Warrant Shares.  The Shares are
duly and validly issued and are fully paid and non-assessable, and the Warrant
Shares to be issued to the Subscriber upon exercise of the Warrants, will be
duly and validly issued and will be fully paid and non-assessable.


        
 5.           MISCELLANEOUS PROVISIONS
 
(a)           All parties hereto have been represented by counsel, and no
inference shall be drawn in favor of or against any party by virtue of the fact
that such party’s counsel was or was not the principal draftsman of this
Agreement.
 
(b)           Each of the parties hereto shall be responsible to pay the costs
and expenses of its own legal counsel in connection





--------------------------------------------------------------------------------





with the preparation and review of this Agreement and related documentation.
 
(c)           Neither this Agreement, nor any provisions hereof, shall be
waived, modified, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, modification, discharge or
termination is sought.
 
(d)           The representations, warranties and agreement of the Subscriber
and Sonic Foundry made in this Agreement shall survive the execution and
delivery of this Agreement, the delivery of the Shares, and the exercise of the
Warrants.
 
(e)           Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to Sonic Foundry at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.
 
(f)           Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns.  This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.
 
(g)           This Agreement is not transferable or assignable by the
Subscriber. 


(i)           Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except in writing signed by both Sonic Foundry and
the Subscriber.
 
(j)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Wisconsin, without giving effect to conflicts of
law principles.
 
(k)           Sonic Foundry and the Subscriber hereby agree that any dispute
that may arise between them arising out of or in connection with this Agreement
shall be adjudicated before a court located in the City of Madison, Wisconsin
and they hereby submit to the exclusive jurisdiction of the federal and state
courts of the State of Wisconsin located in the City of Madison, with respect to
any action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Agreement or any acts
or omissions relating to the sale of the securities hereunder, and consent to
the service of process in any such action or legal proceeding by means of
registered or certified mail, return receipt requested, postage prepaid, in care
of the address set forth herein or such other address as either party shall
furnish in writing to the other.
 
(l)           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(m)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
[Signature Page Follows]





























--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the 16th day
of April, 2018.
 
_________________________
Andrew Burish
Address:
_________________________
_________________________
_________________________




ACCEPTED this 16th day of April, 2018, on behalf of Sonic Foundry, Inc.




By: ______________________
Name: Gary Weis
Title: CEO












 
 
 


 


 


 


 


 


 


 


 


 


 


 


 




[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]
 





